

EIGHTH AMENDMENT TO CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT is entered into as of June 30, 2016
among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation (“Borrower”), WELLS
FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and as a Lender, and
BANK OF AMERICA, N.A., as a Lender.
RECITALS
Borrower, Administrative Agent and Lenders are parties to that certain Credit
Agreement dated June 15, 2010 (as previously amended, the “Credit Agreement”)
and desire to amend the Credit Agreement. All capitalized terms used herein and
not otherwise defined herein shall have the meaning attributed to them in the
Credit Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:
1.    Amendment of Section 7.2. Section 7.2 of the Credit Agreement is amended
and replaced in its entirety to read as follows:
7.2    INDEBTEDNESS
Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any Indebtedness, except (a) the Obligations; (b) Indebtedness of
Borrower, other than the Obligations, that does not exceed $75,000,000 in the
aggregate at any time outstanding; and (c) intercompany Indebtedness of the
Subsidiaries (which intercompany Indebtedness shall not be considered an
“Investment” for purposes of Section 7.5).
2.    Ratification. Except as otherwise provided in this Eighth Amendment, all
of the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.
3.    One Agreement. The Credit Agreement, as modified by the provisions of this
Eighth Amendment, shall be construed as one agreement.
4.    Effective Date. This Eighth Amendment shall be effective retroactively to
June 15, 2010.
5.    Counterparts. This Eighth Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Eighth Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Eighth Amendment.


    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Eighth Amendment to Credit Agreement has been duly
executed and delivered as of the date first written above.

BORROWER:
COLUMBIA SPORTSWEAR COMPANY 


By: /S/ THOMAS B. CUSICK      
Title: Executive Vice President of Finance, CFO & Treasurer


ADMINISTRATIVE AGENT and LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION 

By: /S/ JAMES L. FRANZEN       
   James L. Franzen,  
   Senior Vice President


LENDER:
BANK OF AMERICA, N.A. 

By: /S/ MICHAEL SNOOK          
   Michael Snook,  
   Senior Vice President







    

--------------------------------------------------------------------------------






CONSENT AND ACKNOWLEDGMENT OF GUARANTOR

Columbia Brands USA, LLC hereby (a) acknowledges receipt of a copy of the
foregoing Eighth Amendment to Credit Agreement and consents to the modification
of the Credit Agreement contained therein, (b)  reaffirms its obligations and
waivers under its Continuing Guaranty dated as of June 15, 2010 and
(c) acknowledges that its obligations under its Continuing Guaranty are legal,
valid and binding obligations enforceable in accordance with their terms and
that it has no defense, offset, claim or counterclaim with respect to any of its
obligations thereunder.
IN WITNESS WHEREOF, Columbia Brands USA, LLC has duly executed and delivered
this Consent and Acknowledgment as of June 30, 2016.


GUARANTOR:
COLUMBIA BRANDS USA, LLC 

By: /S/ THOMAS B. CUSICK      
Title: Executive Vice President & CFO







    